 Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 1 of 12 PageID #: 37


 LTNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                 X
 JOSE MIGUEL HERNANDEZ and FRANCISCO
 UMANA CABRERA,                                                       Case   No. I9-cv-2626

                                                Plaintiffs,
                                                                      ANSWER
                          -against-

 TWIN HARBORS RESTAURANT CORP. and KURT
 PEDERSEN,

                                                Defendants


        Defendants, TWIN HARBORS RESTAURANT CORP. and KURT PEDERSEN by and

through their attorneys, FORCHELLI DEEGAN TERRANA LLP, as for their Answer to

plaintiffs' complaint herein   as   follows:

        1.       Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"l". To the extent a response is required, the         defendants deny the allegations in

paragraph "1" of plaintiffs' complaint.

       2,       Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph    "2".   To the extent a response is required, the defendants deny the allegations in

paragraph "2" of plaintiffs' complaint.

       3.       Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph    "3". To the extent a response is required, the defendants admit that Twin Harbors
Restaurant employed plaintiffs for a certain period of time and deny all remaining averments       of
paragraph "3" of plaintiffs' complaint.
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 2 of 12 PageID #: 38



       4.          Defendants deny having knowledge or information sufficient to form a belief as to

the allegations contained in paragraph"4" of plaintiffs' complaint.

       5.          Admit that Plaintiff Jose Miguel Hemandez (hereinafter "Hernandez")                 was

employed        by Defendants until on or about May 28, 2017 at Defendants' "Twin                   Harbors

Restaurant" located      at 341 Bayville Avenue, Bayville, New York and deny all remaining

averments of paragraph'(5)) of     plaintiffs' complaint.

       6.          Admit that Plaintiff Umana Cabrera worked at Twin Harbors Restaurant located at

341 Bayville Avenue, Bayville, New York up until            April 12, 2017 and deny all remaining
averments of paragraph"6') of      plaintiffs' complaint.

       7.          Admit the allegations contained in paragraph"T" of plaintiffs' complaint.

       8.          Admit the allegations contained in paragraph "8" of plaintiffs' complaint.

       9.          Admit the allegations contained in paragraph"9" of plaintiffs' complaint.

       10.         Admit the allegations contained in paragraph "10" of plaintiffs' complaint.

       1   l.      Admit that Defendant Pederson was an officer of Defendant Twin Harbors and

deny all remaining averments of paragraph "11" of plaintiffs' complaint.

       12.         Deny the allegations contained in paragraph"l2" of plaintiffs' complaint.

       13.         Deny the allegations contained in paragraph   "l3"   of plaintiffs' complaint.

       14.         Defendants deny the allegations contained       in    paragraph   "14" of plaintiffs'
complaint.

       15.        Defendants admit the allegations contained        in paragraph "15" of       plaintiffs'

complaint.

       16.        Defendants deny the allegations contained        in    paragraph   "16" of plaintiffs'
complaint.




                                                    2
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 3 of 12 PageID #: 39



       17.      Defendants deny having knowledge or information sufficient to form a belief as to

the allegations contained in paragraph"77" of   plaintiffs' complaint.

       18.      Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph   "l8".   To the extent a response is required, the defendants admit that Twin Harbors

Restaurant employed plaintiffs for a certain period of time and deny all remaining averrnents     of

paragraph   "18" of plaintiffs' complaint.

       19.      Admit that plaintiffs were employees at Twin Harbors Restaurant and deny all

remaining averments of paragraph"Ig" of plaintiffs' complaint.

       20.      Deny the allegations contained in paragraph"2}" of plaintiffs' complaint.

       21.      Deny the allegations contained in paragraph"2I" of plaintiffs' complaint.

       22.      Admit the allegations contained in paragraph"22" of plaintiffs' complaint.

       23.      Admit the allegations contained in paragraph"23" of plaintiffs' complaint.

       24.      Admit the allegations contained in paragraph'024" of plaintiffs' complaint.

       25.      Deny the allegations contained in paragraph"25" of plaintiffs' complaint.

       26.      Deny the allegations contained in paragraph"26 Deny the allegations contained in

paragraph   "21" of plaintiffs' complaint.

       27.      Deny the allegations contained in paragraph"27" of plaintiffs' complaint.

       28.      Deny the allegations contained in paragraph"28" of plaintiffs' complaint.

       29.      Deny the allegations contained in paragraph"29" of plaintiffs' complaint.

       30.      Deny the allegations contained in paragraph "30" of plaintiffs' complaint.

       31.      Deny the allegations contained in paragraph   "3l"   of plaintiffs' complaint.

       32.      Deny the allegations contained in paragraph"32" of plaintiffs' complaint.

       33.      Deny the allegations contained in paragraph"33" of plaintiffs' complaint.


                                                 J
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 4 of 12 PageID #: 40



     34.   Deny the allegations contained in paragraph"34" of plaintiffs' complaint.

     35.   Deny the allegations contained in paragraph "35" of plaintiffs' complaint.

     36.   Admit the allegations contained in paragrapho'36" of plaintiffs' complaint.

     37.   Admit the allegations contained in paragraph"37" of plaintiffs' complaint.

     38.   Deny the allegations contained in paragraph "38" of plaintiffs' complaint.

     39.   Deny the allegations contained in paragraph"39" of plaintiffs' complaint.

     40.   Deny the allegations contained in paragraph"40" of plaintiffs' complaint.

     41.   Deny the allegations contained in paragraph"4l" of plaintiffs' complaint.

     42.   Deny the allegations contained in paragraph"42" of plaintiffs' complaint.

     43.   Deny the allegations contained in paragraph"43" of plaintiffs' complaint.

     44.   Deny the allegations contained in paragraph"44" of plaintiffs' complaint.

     45.   Deny the allegations contained in paragraph"45" of plaintiffs' complaint.

     46.   Admit the allegations contained in paragraph"46" of plaintiffs' complaint.

     47.   Admit the allegations contained in paragraph"47" of plaintiffs' complaint.

     48.   Admit the allegations contained in paragraph"48" of plaintiffs' complaint.

     49.   Admit the allegations contained in paragraph"49" of plaintiffs' complaint.

     50.   Admit the allegations contained in paragraph "50" of plaintiffs' complaint.

     51.   Admit the allegations contained in paragraph "51" of plaintiffs' complaint.

     52.   Admit the allegations contained in paragraph"52" of plaintiffs' complaint.

     53.   Deny the allegations contained in paragraph'o53" of plaintiffs' complaint.

     54.   Deny the allegations contained in paragraph"54" of plaintiffs' complaint.

     55.   Deny the allegations contained in paragraph "55" of plaintiffs' complaint.

     56.   Deny the allegations contained inparagrapho'56" of plaintiffs' complaint.




                                            4
 Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 5 of 12 PageID #: 41



        57.      With regard to paragraph"57" of plaintiffs' complaint, the answering defendants

repeat and reiterate each response to the allegations contained in each of the paragraphs of the

complaint with the same force and effect as previously set forth at length.

        58.      Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph "58".

        59.      Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph   "59". To the extent    a response is required, the defendants deny the allegations in

paragraph "59" of plaintiffs' complaint.

        60.    Defendants deny having knowledge or information sufficient to form a belief as to

the allegations contained in paragraph "60" of plaintiffs' complaint.

        61.    Admit the allegations contained in paragraph"6l" of plaintiffs' complaint.

       62.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph   "62". To the extent    a response is required, the defendants deny the allegations in

paragraph "62" of plaintiffs' complaint.

        63.    Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

parugraph"63".

       64.     Deny the allegations contained in paragraph"64" of plaintiffs' complaint.

       65.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph "65".



                                                  5
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 6 of 12 PageID #: 42



       66.       Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"66".

       67.     Deny the allegations contained in paragraph"6'1" of plaintiffs' complaint.

       68.     Deny the allegations contained in paragraph "68" of plaintiffs' complaint.

       69.     Deny the allegations contained in paragraph"69" of plaintiffs' complaint.

       70.     With regard to paragraph"70" of plaintiffs' complaint, the answering defendants

repeat and reiterate each response to the allegations contained in each of the paragraphs of the

complaint with the same force and effect as previously set forth at length.

       71.     Admit that plaintiffs were employed by Twin Harbors Restaurant for a certain

period of time and deny all remaining averments of paragraph"Tl" of plaintiffs' Complaint.

       72.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"72".

       73.     Admit Defendant Twin Harbors was       a restaurant and deny   all remaining averments

of paragraph"73" of plaintiffs' Complaint.

       74.     Admit that plaintiffs were employees of Twin Harbors Restaurant for a certain

period of time and deny all remaining averments of paragraph"74" of plaintiffs' Complaint.

       75.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"71".

       76.    Admit that plaintiffs were employees of Twin Harbors Restaurant for a certain

period of time and deny all remaining averments of paragraph"76" of plaintiffs' Complaint.




                                                  6
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 7 of 12 PageID #: 43



       77.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"77".

        78.    Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph"'78".

       79.     Deny the allegations contained in paragraph"79" of plaintiffs' complaint.

       80.     Deny the allegations contained in paragraph "80" of plaintiffs' complaint.

       81.     Defendants state that they are not required to respond to statutory text that speaks

for itself nor are they required to respond to legal conclusions and questions of law included in

paragraph "81".

       82.     Deny the allegations contained in paragraph"92" of plaintiffs' complaint.

       83.     Deny the allegations contained in paragraph'o83" of plaintiffs' complaint.

       84.     Deny the allegations contained in paragraph "84" of plaintiffs' complaint.

       85.     With regard to paragraph "S5" of plaintiffs' complaint, the answering defendants

repeat and reiterate each response to the allegations contained in each of the paragraphs of the

complaint with the same force and effect as previously set forth at length.

       86.     Deny the allegations contained in paragraph "86" of plaintiffs' complaint.

       87.     Deny the allegations contained in paragraph"ST" of plaintiffs' complaint.

       88.     Deny the allegations contained in paragraph "88" of plaintiffs' complaint.

       89.     Deny the allegations contained in paragraph "89" of plaintiffs' complaint.

       90.     Deny the allegations contained in paragraph "90" of plaintiffs' complaint.




                                                 7
 Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 8 of 12 PageID #: 44



        9I.     With regard to paragraph"9l" of plaintiffs' complaint, the answering defendants

repeat and reiterate each response to the allegations contained in each of the paragraphs of the

complaint with the same force and effect as previously set forth at length.

        92.     Deny the allegations contained in paragraph"92" of plaintiffs' complaint.

        93.     Deny the allegations contained in paragraph"93" of plaintiffs' complaint.

        94.     Deny the allegations contained in paragraph"g4" of plaintiffs' complaint.

                     AS AND FOR A F'IRST                             DEFENSE

        Plaintiffs' Complaint, in whole or in part, fails to state a cause of action or claim upon

which relief may be granted as a matter of fact and law.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        Plaintiffs' Complaint is barred, in whole or in part, by applicable statutes of limitation or

the doctrine of laches.

                     AS AND F'OR A THIRI) AFFIRMATIVE DEFENSE

       At all times relevant hereto, Defendants acted in good faith and have not violated any rights

secured under federal, state or local laws, rules, regulations or guidelines.

                   AS AND F'OR A F'OI]RTH AFFIRMATIVE DEFENSE

       Any acts or omissions by Defendants were in good faith, and Defendants had reasonable

grounds for believing that any such acts or omissions were not in violation of the New York Labor

Law ("NYLL").

                     AS AND FOR A F'IF'TH                    TIVE DEFENSE

       Plaintiffs' Complaint is barred, in whole or in part, pursuant New York law    as Defendants

acted in good faith and in conformity with and reliance upon written administrative regulations,

orders, rulings, interpretations and/or administrative practices or enforcement policies      of   the




                                                  8
 Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 9 of 12 PageID #: 45



Administrator of the Wage and Hour Division of the United State Department of Labor and/or         of
the New   York State Department of Labor.

                       AS AND F'OR A SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs' Complaint is barred, in whole or in part, pursuant New York law because any

acts or omissions giving rise to this action were done    in good faith and with reasonable grounds

for believing that the actions or omissions were not a violation of New York law, and as such,

Defendants assert a lack of willfulness, recklessness, or intent to violate any applicable state law.

                    AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs' Complaint fails to state a claim under New York law upon which either pre-

judgment or post-judgment interest, liquidated damages, or attorneys' fees may be awarded.

                    AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs' Complaint is barred, in whole or in part, because of payment, accord and/or

satisfaction to Plaintiffs.

                      AS AND F'OR A NINTH                       TIVE DEFENSE

        Defendants    at all times acted in good faith with respect to the Plaintiffs and the
compensation paid to the Plaintiffs, did not act      willfully, has acted in conformity with and in

reliance on the applicable administrative regulations, orders, rulings, and interpretations

concerning the New York Labor Law, and/or Federal Labor Standards Act and have acted with

reasonable grounds to believe their actions were in conformity with the statute and accordingly no

award of liquidated damages is appropriate in the event Defendants are found to be liable for all

or any part of the relief requested in Plaintiffs' Complaint.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

        Plaintiffs have been fully paid for all services fumished and there are no payments due and

owing to the Plaintiff.


                                                  9
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 10 of 12 PageID #: 46



                   AS AND F'OR AN ELEVENTH AFFIRMATIVE DEFENSE

         To the extent discovery reveals Plaintiffs falsely reported hours of work and there is no

evidence that Defendants authorized, suffered or permitted the false reporting of hours, Defendants

invoke the doctrines of estoppel and avoidable consequences to bar the claims asserted by

Plaintiffs.

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

         To the extent Defendants failed to pay Plaintiffs for any of the activities alleged in

Plaintiffs' Complaint -- which Defendants deny -- such activities do not constitute compensable

work and, furthermore, such activities were not an integral and indispensable part of Plaintiffs'

principal duties of employment and are not compensable.

                 AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims   are barred by the doctrine of unclean hands.

                 AS AND FOR A FOUR                       AFFIRMATIVE DEF'ENSE

        Defendants are entitled to the benefit of all legal and equitable limitations and/or reductions

imposed by statute or otherwise on any award of damages, costs, fees and/or disbursements to the

Plaintiffs.

                   AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims should be dismissed, in whole or in part, to the extent that the work    he

performed falls within exemptions, exclusions, exceptions, offsets or credits under the NYLL

and/or the FSLA.

                   AS AND F'OR A                        AFFIRMATIVE DEFENSE

        If Plaintiffs   suffered any of the damages alleged in Plaintiffs' Complaint, such damages

were suffered solely as a result of their own negligent, recklessness, unlawful, illegal and/or




                                                   l0
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 11 of 12 PageID #: 47



improper actions, practices and/or conduct, and their culpable conduct is a bar to any recovery

against Defendants.

       class.

                AS AND F'OR AN SEVENTEENTH AFFIRMATIVE DEFENSE

                 The Plaintiffs' claims are estopped by the submissions of their own time records

for which Defendants compensated them for all overtime worked and claimed.


                  AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs' claims are barred and precluded, in whole or in part, by the doctrine of avoidable

consequences and estoppel.

                  AS AND F'OR A                      AFFIRMATIVE DEF'ENSE

       Defendants presently have insufficient knowledge or information upon which a belief can

be formed as to whether the Defendants may have additional, but yet unknown and unstated,

affirmative defenses. Defendants reserve the right to amend their answer to assert such additional

affirmative defenses in the event that discovery reveals that additional defenses are appropriate.

                  AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

       Defendants invoke the defenses, protections, and limitations of the Fair Labor Standards

Act,29 U.S.C. $201 et seq.

                 AS AND FOR A TWENTY.FIRST AFFIRMATIVE DEFENSE

       Plaintiffs' action is barred to the extent Plaintiffs seek recovery for time that is not

compensable time, i.e., "hours worked" under the FLSA and NYLL.

                AS AND F'O R A TWENTY .SECOND AFFIRMATIVE DEF'ENSE

       In the alternative, Defendants are entitled to offset monies or other consideration paid or

provided to Plaintiffs by Defendants for periods in which Plaintiff was not engaged to work.




                                                11
Case 2:19-cv-02626-SJB Document 10 Filed 07/03/19 Page 12 of 12 PageID #: 48



                 AS AND F'OR A TWENTY. THIRD AFFIRMATIVE DEF'ENSE,

         Without assuming the burden of proof, Plaintiffs were compensated for all hours worked

in   excess   of 40 hours in any particular workweek (as Plaintiffs themselves reported their time

worked) atarate not less than that set forth by the overtime provisions of the FLSA and NYLL.

                AS AND FOR A TWENTY.FOURTH AFFIRMATIVE DEFENSE

         Defendants reserve the right to assert further affrrmative defenses as they become evident

through or during the course ofdiscovery.

         WHEREFORE, the Defendants respectfully pray that the Complaint herein be dismissed

in its entirety with costs to the Defendants and such further relief that this Honorable Court may

deem   just and proper.

Dated: Uniondale, New York
         July   2,2019

                                               Yours, etc.,

                                               Foncunllr      DEEGAN TennaNa      LLP

                                               By:
                                                                 F. NASIS
                                               Attorneys for Defendants
                                               333 Earle Ovington Boulevard, Suite 1010
                                               Uniondale, New York 11553
                                               (s16) 248-1700




                                                 T2
